DATE          MISSING DOCUMENT                                LOCATION NOTED   OCCURENCE                                               DETAILS

       2016

    18-Apr Report to DSS (Intake Form)DSS1402                 LINDSEY RFP      Agency received report
                                                                                                                                       HH - clean, healthy, app dressed / Worley concern-Pickup plan,
    19-Apr                                                                     SW Johnson interviewed HH and Principal Worley          attitude, attendance and mood worse than when living with others
              Drug Screen Policy.and Safety Assessment                                                                                 HH - clean, healthy, app dressed / Home - clean and free of safety
    20-Apr with Amanda and Brian(DSS5231)                     LINDSEY RFP      SW Johnson home visit with HH and Amanda (mom)          concerns
                                                                               sent by SW Johnson to Health Dept for Brian to
    22-Apr Drug Screen Referral and results                   LINDSEY RFP      complete Urine screen                                   Report says see file for referral.

    2-May                                                                      VM from School (Worley)                                 Letterg from Brian
                                                                                                                                                     ,    -wife
                                                                                                                                                             , in hospital HH staying with Amanda/ Gilleland
          documentation of report from school                                                                                          Johnson spoke with Brian, met with HH - clean healthy and app
    3-May about HH                                            LINDSEY RFP      Worley - HH smelled like pee- concerned for safety      dressed HH said home clean and did not smell, takes showers
              background checks on James and
              Amanda                                          LINDSEY RFP      SW Garrett ran BG checks, SW Johnson did home visit     SW Johnson - no safety concerns at this time per home visit
              Safety Plan with Amanda Gilliland and
              James                                           LINDSEY RFP
5-May. 9-
May                                                                            SW Johnson spoke with Brian                             Amanda critical - would call if he came back to Murphy
              documentation of report from school about HH.
              Safety Assessment written - Found in                                                                                     HH clean and healty but smelled of cat urine, reports roaches in home-
   12-May     school records                                  CCPS RESP        Meeting with school and HH /called Brian                does not like living there/Bruan offered to call Dad
                                                                               SW Johnson faxed safety plan/kinship paperwork to       SW explained voluntary placement with Warren - not custody - home
   17-May Kinship Agreement                                   LINDSEY RFP      Brian-                                                  visit
                                                                                                                                        Warren talking badly about Brian and Am - HH crying-W yelling-misses
   19-May                                                                      Phone call - Brian request to move HH to Chris and Kathy siblings
          Family Assessment Case(CPS                                                                                                   family needs services(P/C with AP mission Hospital - tells there is
   25-May Assessment)                                         LINDSEY RFP      Case staffed and switched to family assessment          Kinship Agreement)
          Documentation of report from school
   26-May about HH                                            LINDSEY RFP      Worley - Warren called                                  asked not to release HH to Brian - school said needed court order
                                                                                                                                       SW J - HH clean healthy aap dressed, happy misses siblings. Failed
       6-Jun Documentation of interviews                      LINDSEY RFP      SW met with HH and school personnel                     EOG Worley - doing better since with GM(?)
                                                                               SW Johnson staffed case with SWS Bernier SW Smith
       9-Jun Case Staffing Paperwork                          LINDSEY RFP      assigned Case Management case                           family needs services

    13-Jun Closing letter                                     LINDSEY RFP      SW Johnson sent closing letter
                                                                                                                                       Brian returned to Murphy had been evicted-Amanda heart surgery - gone 7-8
           Case Documentation(SW organized all                                                                                         days after SW J and Sm staffed case with SWS will set up CFT met with HH
    14-Jun documentation into binder)                         LINDSEY RFP      SW Johnson turned in case file to SWS Bernier           and GF

                                                                                                                                       B and C appeared to be under influence - Brian and Am plan on getting HH- discussed
    28-Jun Interview with Becky                               LINDSEY RFP      SW Smith and Myers met with Becky and Cody              concerns - would have to check about Brian supervising visits with Am
                                                                                                                                       concerns revolved around Amanda's admitted drug use and Brian pos for Marijuana SWS -
                                                                                                                                       Brian could supervise contact pending drug screen and safety plan-Brian agreed to stay in
                                                                               SW reviewd SW Johnson's case                            kinship


    29-Jun Documentation noted in Lindsey notes LINDSEY RFP                    6/28 occurences all stay documented this date

       1-Jul Drug Screen results                              LINDSEY RFP      SW Meyers met with Brian and Amanda                     Brian was negative for ALL illegal substances -Health Department




                                                    Case 1:18-cv-00096-MR-WCM Document 88-6 Filed 02/05/21 Page 1 of 2
    11-Jul Documentation noted in Lindsey notes LINDSEY RFP          SW noted documentation was entered this date            documentation for 7/1 entered this date
                                                                                                                             Brian alllowing random people to bring HH home - Amanda came
    12-Jul                                                           SW call from Warren (Collateral)                        once
                                                                                                                             safety plan he signed and court order - he would supervise contact between HH and Am-
                                                                                                                             required Am to pass a drug screen b4 another visit -created NEW safety plan - discussed CFT
             Safety Plan with Brian Hogan         LINDSEY RFP        SW met with Brian                                       with Amanda


                                                                                                                             SW -kinship review - HH visits with parents fine

    15-Jul                                                           Brian met with SW                                       wants separate case - not with Amanda

    19-Jul CFT with Brian signed                  LINDSEY RFP        SW Smith and Johnson -CFT with Brian                    No power or furniture-DSS help with PowBill
           CFT placed in file Documentatiion
    20-Jul noted in Lindsey notes                 LINDSEY RFP        SW Smith                                                visit with Brian 7/15 and 7/19 documented

    25-Jul SW review of case                      LINDSEY RFP        SW noted F/F and collaterals were made
           Documentation noted in Lindsey notes
    26-Jul entered 7/27                         LINDSEY RFP          SW met with Brian and Amanda                            SW drove to DSS to get Medicaid PW

    8-Aug Review of Case                          LINDSEY RFP        SW noted FF and HV needed                                                                                               g
                                                                     SW home visit with Warren (collateral)/review/staffed   HH be around Amanda - SWS -supervised visits by Warren with B and
   17-Aug                                                            case                                                    A and arrange CFT with Brian
          Documentation noted in Lindsey notes
   30-Aug (documented on 9/2)                  LINDSEY RFP           SW HV and CFT review with Brian                         went over CO - -reviewed CFT - discussed custody

   13-Sep Risk Assessment                         LINDSEY RFP        SW did Risk Assessment - moderate                       SWS override - HH kinship with Warren

   15-Sep Review of Case - notes                  LINDSEY RFP        SW review case - F/F needed

   19-Sep Documentation of HV?                    LINDSEY RFP        SW HV warren with kinship / attempt HV with Brian

   21-Sep                                                            P/C with Brian / P/C Warren                             Amanda wants to go to classes and get help

   23-Sep Documented per Lindsey notes 9/26       LINDSEY RFP        PC with Brian and 9/26

   26-Sep Documented per Lindsey notes 9/28       LINDSEY RFP        F/F with Brian and Am - P/C School (EC teacher)         discussed custody with Brian and Am - IEP call (9/27)

   10-Oct Change of Notification Form             LINDSEY RFP        P/C with Warren                                         needed Medicaid info - SW created Change of Not form
                                                                     HV and F/F with Warren and HH. Spoke with teacher
   11-Oct                                                            (Collateral)                                            discussed custody - no visits but p/c with parents

   14-Oct                                                            SW staffed case with SWS                                waiting on Brian to return and sign custody

   21-Oct All Closing Documentation               LINDSEY RFP        SW closed case - worked on documentation                SW smith staffed case - closed worked on documentation to file to SWS




3/13/2018 Safety Placement Logs                   Brian Vogl Email   Asks for Safety Placement Logs                          response on March 15 - states please see attached - keeping July 2017



                                               Case 1:18-cv-00096-MR-WCM Document 88-6 Filed 02/05/21 Page 2 of 2
